IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. 74,938 & 74,939


EX PARTE JOHNNY STEPTOE, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
FROM HARRIS COUNTY



Per Curiam. Price, J., filed a concurring opinion. Cochran, J., filed a
dissenting opinion, in which Keasler, J., joined. Keller, P.J., and
Holcomb, J., dissented without opinion.


	These are post-conviction applications for writs of habeas corpus under Article
11.07 of the Code of Criminal Procedure. The applicant was convicted of the felony
offenses of aggravated sexual assault and kidnapping, and punishment was assessed at
imprisonment for fifty years and five years, respectively. He appealed, and his convictions
were affirmed. See Steptoe v. State, Nos. 14-94-00200-CR and 14-94-00201-CR (Tex.
App. -- Houston [14th Dist.] 1996, no pet.).
	The applicant claims that he was denied an opportunity to file petitions for
discretionary review because his appellate attorney did not timely notify him that he could
seek discretionary review pro se. The trial court found from the attorney's affidavit that
counsel failed to specifically and timely notify the applicant that he could file pro se
petitions for discretionary review by the Court of Criminal Appeals. The Applicant is
entitled to relief. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We grant the applicant relief in the form of leave to file petitions for discretionary
review of the decisions of the Court of Appeals.
	Time limits under the Rules of Appellate Procedure shall be calculated as if the
Court of Appeals' decisions had been rendered on the day the mandate of this Court issues.
Should the applicant desire to seek discretionary review, he must take affirmative steps to
see that his petitions are filed in the Court of Appeals within thirty days of the day the
mandate of this Court has issued.
	The applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d
469 (Tex. Crim. App. 1997).

En banc.
Delivered April 21, 2004.
Publish.